Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 1 of 82




                    A-35
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 2 of 82




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Perl Street
New York, NY 10007

Dear Judge Kaplan,

I am writing this letter in support of James Gatto. It was 29 years ago when I first met Jim and was given
the chance to coach one of the finest people I have ever met. As his assistant coach in college, I saw Jim
embody everything it meant to be a student-athlete. I have had the opportunity to coach almost 500
student-athletes over my career, and still after 29 years of knowing Jim, he remains one of the finest.

Jim was our team captain and point guard. Regardless of whether it was on the court or in the
classroom, Jim gave everything he could possibly give. He did not give in order to receive. He gave for his
teammates. He gave for his coaches. He gave for everyone and never for himself. He was and still is one
of the most selfless people I have ever encountered. Jim would always sacrifice persona! glory and fame
for the betterment of the team. He continually took it upon himself to be a support person for the
younger players. With the college transition, Jim made sure they kept in lin.e with their academics and
social responsibilities.

I remember many occasions when he would go out of his way to show up to freshman study hall and
check-in to see if the younger players needed any help. On one particular evening, one of the younger
guys was really struggling with his adjustment to college. Jim saw this struggle, and stopped by the
young man's room and took him to dinner to make sure that he knew that we would all be there for
him. After that dinner, Jim would always be that young man's family away from home. In today's world
of "Me first", Jim is that refreshing person who is always thinking of others.

I have had the good fortune of staying in contact with Jim and his family for over nearly 30 years after
his graduation from college. Whenever I was down or needed some support, it was Jim who always
made it a point to call or text. He was that positive voice helping me push through the tough times in my
life.

As I raise my own children, I reflect on the positive impact that Jim Gatto has had on me over these
many years. I hope that my son is able to conduct himself both on the court and in the game of life like
Jim Gatto. He always gave his best! He always represented himself, his family, and team with class and
integrity! Jim Gatto always puts others ahead of himself and always is there for those who need it. He is
the definition of selfless.

If I can be of any assistance or you would like to speak with me personally about Jim, please feel free to
contact me anytime.


~,~
Ter4zeh
Assistant Women's Basketball Coach
Virginia Commonwealth University
tzeh@vcu.edu
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 3 of 82




                    A-36
           Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 4 of 82



                            XAVIER
                       - - -HIGH
                               -           --- S -C --
                                       -·-··"··-···~-
                                                      H  -O --O--L-
                      J 0 We st 16t h St reet N e w Yo r k, NY 10011-6302
                                                                                           ~




                       (212)924-7900 Fax(212)924-030J www.xavierhs.org

Atll/etic Office
      December 10, 2018

      The Honorable Lewis A. Kaplan
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

      Re: James Gatto

      Dear Judge Kaplan,

      My name is Joseph McGrane and I am the Varsity Basketball Coach and Chairman of the
      Physical Education Department at Xavier High School in New York City. I have held this position
      for 30 years. I am a Board Member of the Basketball Coaches Association of New York, the
      Boys Commissioner of the Rockland County, NY Catholic Youth Organization and was inducted
      into the Catholic High School Athletic Association Hall of Fame in 2015.

      I grew up in Lynbrook, NY and have known James "Jim" Gatto and the Gatto family for 38
      years. I began my coaching career as an assistant basketball coach at Lynbrook High School
      where I coached Jim on the varsity team. Jim, as a member of that team, had a tremendous
      impact on my decision to make teaching and coaching a career.

      During the 1986-87 season, Jim Gatto was one of our team leaders and captains. He displayed
      a great work ethic and was the consummate point guard - always one to encourage his
      teammates and offer emotional support when needed. At the center of this was his self-respect
      and respect for others. Traits he carried on through college, his business career and his
      community in Portland.

      I know Jim to be a man of integrity and high character. I am aware of what has taken place and
      that this event is certainly an anomaly in his life. I am requesting leniency in sentencing as this
      would place a heavy burden on both his wife and children. I trust that this matter will be resolved
      in a manner satisfactory to both Jim's goals and society's goals for these types of cases.

      If I can be of any further assistance, please do not hesitate to contact me at 212-337-7577.

      Sincerely,

      }hp!)/(~~
  t   Joseph McGrane


                    A HecoAnizcd 8chon1 of Excellence
                    U.8. DEl'AllTMl~NT ( )i~· imUCATI< >N BLUE RIBB< >N 8CIIOOL8 l'R< ><mAt1i
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 5 of 82




                    A-37
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 6 of 82




              Yth/£... /rfotJlof
                               I
                   It Y IJJ/1if' /.f    l0/1
                                                                            /
                                               tfo;Uu!fAtf)!:/~   l   )ftfVL4
       KJJ()Wl./ Till fYA7{8       n£
                                 1tc¥t? 1ifAJU' ~" /6'lf-L.J; five;.;/
       fll::f Wl/-f 5~Jt?iV YEAIJ Ol~             r
                                            17-4 ffA-/ff?o#'1-v/£
       8~B'iU !f'8tt/}   JO c{)A-vff ~if# JIIJ ifll{l 1-tlf Yt>ul/tf-'e~
       f//t?/lfif4- ~tf/tf';l !tr S f!171Jfd. ~;ffcffb7AU ?411/J.r,
        tJt1/.vtf7 //)iJcJt>Jtr~ {J.)vf'ti c?Ar?d7/7Pf'?t. L' 4if; /-I'll(
                                                              J
       /ft.£otnf llY r'4tfllll.rfft/l t4'P/f lflF fifrlfetf. 1/11 SY€'/
       tJlfo wtf.J A' />£~111i1Jyvf" Jrw v~,tr ,{'vcc;fi;;: 1
                                                              :t;L
      /ltU1f .J4fc;0t O;J!f?(f F0 :t J'1 Y?lftt{ Ir!' //.f7'etC1tt1sn/
      >l;yo/HJ) /JM/ /V /Jt?aJ Yo/ti[, Cl/~ £ J-f,fv;;J lft,rvAy.)
       fbvJ.Q Pl/ /CJ 867 ,/70VI('/?; Mitn;Fu L evBIJ}-f.& ?;/!g;!J(/
                                         or
                                            I             '}               J
        #17 1<1.vrJ r-0Jofl ift#F                 ef!fif!LJ. .;..- d-a ~
                                                r
       C(uA-47i(::fj lfe'ffl 8~i?.U T~t? ;ftr 1$/0.V ~ifvt,rvLt..
        f?./f,UlTdfTJ. Jill IJtV!l t!,fNA-tA,.
                  u.J~t'tf /f!F /4VJ~ /V /11$~/)~p 7/f/
      tit-tr' ;z) Y1:-1A-.li J}vrr t?µ't-} lf'.117 Oc:c«io/J IS ~uAJ
                               /
        /'UD lfd; ~l/cl/ftt If/lh?tt¥1184-r/2'/c:!!fti UUJ:l'LJ{j
         ~ "J. l.lJl..l72,j,, 4-rT/10,r./!J/v /CJ or~ Jv/J.~od../ ;::b,f,,
                                        t//
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 7 of 82




       /ft/t                             •
             AW #IF r',f!f1~i 'J:" tf-TT'td'1J/flyr/ tftf' -aiif/,
       r /Jvf-t) 1.U oc:rot?e~ /l&lf1t($/JJ;f/ t?d';:iKJift:1Cov./,A-1/'e
                                     I



       fir ~r&~lt' ()VtJe~       /1&.rrt1tt3. 1- 17fr3 f/1{8 S"/J11Jv/
       oJ;IH'   /f11;   M-Jt7 lftr hf-411 rjl1A--1vvY itJ.J 7111?' fl# P2v()I...
                                            1



      CJrilt"ifli.J/J 86rWl:?"i!"U .St?Jmµf orc:ov.f.rj ovt-,Y !M'-
      lo1J'F1~1tlt'[l ltY o,liJ.J~itJ PP lftlf ,,~, 1bt/7l11 G1l-tr'o
       IF ;f /Jt1'tfr/;J oF ltt~lf v/f,t-,t;lf~t?:e iJ~ltPJ./ !Y~uf
                                                     /                       /
       JW If      Lo\JJ~ '1' lll/\f//{/p /11£""1/f/(/1 #Jtl f1h1{£~
       fo!flfaJJtf' [j,}lfo f&fe") frdStli/tJ/ifj,,y ;(.)Cl ,el)J: k-r'
       ;fa, -ro fo4ln/: r tfA-vt?" /.JtJ ok!bil~ 11101.J/P       V'r
       (D,;;t_ fto.Ua.-l ifu/ .L'u.Jou/Al i!J B)(T'.;{Cltl:!'tJY /J&v6'
        7b /M1;t/ 7J17       t;-,f7i0   rA-r 4 h/),-
                  71+if vf!t. ,,r /ifovbtff/' or /ftJ        J"OJJ r'>161[
       /,f S't:?1JJc.,L IV lft6-f1.J4frd/L) /f;J[J #1.ri?~~il GUvd
      (o,Ub'/ ~ YM:l!rhk,U) tft?J/49 tlt:r/.i'l'Jtro cJ~ r;ttt;',ll ~
      tFr7fflr c13tficA-t 1111e 1tJ r!fili£ ttvl=9 ri/$.lf' lf1lfflf
       P-~ n.b /lfa-rl" ~al/.r r ~ot11.# #7.f"/ucr!Pdf --/'
                                           "/
       fft.1118Cr' t:"/l//io.£11 YbtJ 1'0 dX8luirif' BX/,tdlo/~if'~
         1/J r:;~1,,uf!IM--' #CJ S'~el/~rtW c.o-~/.tO- iJfA!?v/l
                  tftqi W1/'Jfdf ff1'.. ?cJ.ur/VV!/r1 troot:? lftr,,ftf'/I 47{,f/
       ,+ H-~//y ffeUtJrf}' f"i:!"4fr;J},                R/.J.llJ(.rJCvw//
                                                         k;tt,,/(~
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 8 of 82




                    A-38
  Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 9 of 82




                                             Rich Burton
                                        25 Morning Glory Road
                                           Warren, NJ 07059



To: The Honorable Lewis Kaplan
From: Rich Burton, Brother-In-Law
RE: James Gatto - Character Reference


Dear Judge Kaplan,

I have had the distinct and timely honor of being Jim Gatto's brother-in-law for almost 30 years
now. From the onset of meeting him after my blind date with my beloved wife, Danielle, I found
him to be and continue to be one of the most giving, caring, and thoughtful people I have ever
known. His loving caring nature and never altered loyalty for his family, friends, and colleagues
are a true inspiration to many who know him and a true testament to the amazing man he is.

For our family, Jim's sister Danielle, our two daughter's Gabby and Julia, our son Rhett, even our
dog Bruder, Jim's love he has shared with all of us and enthusiastic approach to life has been
inspiring to all of us. Whenever we had times of trouble in our family, and there have been a few
for sure, an immediate loving call from Uncle Jim to our kids, or Danielle and I was sure to be
placed and always provided an enthusiastic, helpful, and loving conversation to help us smile and
look ahead to better times.

For me personally, in June of 2016, when I lost my best and dearest friend to a sudden cardiac
event, the first phone call came from Jim. His comments and advice helped me cope with a
terrible physical and mental pain I had never felt before in my life. Even though Jim had his own
personal tragic loss of his best friend in 9/11 he was right there for me, right by my side helping
me transition to my new life normal without my dearest and most trusted friend. His thoughts and
comments he shared with me during those tough times resonate with me to this day.

His true character trait however, the one that I continue to admire is the loyalty he exhibits to ALL
people he meets, no matter their background, color, creed, or socio economic status. Everyone
Jim comes in contact with immediately becomes aware that their thoughts, concerns, and feelings
resonate immediately with him; making them feel like they are the most important person in the
room. This is truly who Jim is and what he represents in our society as one who always puts
others ahead of him and does everything he can to make their lives a happier and more fulfilling
place.

At this time, due to Jim's character and caring nature as a person, I am hoping that you consider
strongly a sentence of probation for our family's beloved father, husband, son, best friend,
brother-in-law, brother, and uncle. Our society especially in these wearisome times, are in need
of more caring and generous people like Jim, not less. I truly appreciate your consideration of
deterring a prison sentence for probation so all in society can continue to love and appreciate all
Jim does for any and all people that meet or know him.


Respectfully yours,




Rich Burton
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 10 of 82




                    A-39
         Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 11 of 82




Lee K.romminga

7009 SW 11th Dr

Portland OR 97219



December 16, 2018



The Honorable Lewis A. Kaplan

United States District Judge

Southern District of New York

500 Pearl Street

New York, NY 10007



Dear Judge Kaplan,

I am writing today to ask you to please consider the term of probation in the case of Jim Gatto.



I have known Jim as a co-worker and friend for over 20 years. He has always been one of the most genuine and helpful persons I've had
the pleasure of working with, Given the nature of his case, I sometimes fear people may assume him to be some sort of hyper-aggressive
hustler or such. In actuality, I know Jim Gatto to be a really humble, decent, and well-grounded guy who tries to do his best, however he
can, to help whoever needs it. He's a good man for his family, his friends, and anyone lucky enough to know him well.



I first really met Jim when we roomed together for an event it New York. Without going into too much detail, it was a BIG event and Jim
happened to be at the center of a lot of it. Despite all that was going on, Jim took the time to make sure to include me and look out for me
as a newcomer to the company and a first-timer to New York. I got to know Jim better over the years and always saw him trying to help
people out, always remain humble, and always maintain a good sense of humor and perspective.



Jim has always placed a priority on his family. In addition to Jim's wife and kids, I've been lucky enough to meet his parents and some of
his siblings. They are all very kind, thoughtful people, like Jim. His connection to them all has always been strong, as have his
relationships with friends and co-workers.



Please consider a term of probation for Jim. He is good man, with good friends, and a good family who needs him. I can think of no good
that would come from a harsher sentence. Facing his mistakes, Jim has endured much already and faces a challenging road ahead. The
specter of Jim's arrest and trial has likely already had its deterrent effect on others. A harsh sentence is not necessary, nor in the best
interest of anyone. Thank you for your consideration.



Sincerely,                             \


~~
Lee Kromminga
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 12 of 82




                    A-40
                Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 13 of 82



                                                                  Portland Tennis & Education
                                                                  at St. Johns Racquet Center
                                                                           7519 N Burlington Ave
                                                                              Portland, OR 97203
The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NV-10007

Dear Judge Kaplan,
I hope you are doing well. My name is Jorge A. Fuenmayor and I have known Jim and his family for more than 20 years.
I had the chance to first meet Jim when my wife and I moved to Portland, Oregon to start work for adidas back in November
1996. From day one, Jim was super helpful with any help we needed to get acclimated to a new job, city, or life outside of work.

Our friendship with Jim grew over the years, and both my wife and I were invited to Jim and Rachel's wedding. We felt super
honored to have the chance to be included in their wedding, and more importantly to have the chance to meet his parents and
rest of sibblings. When I got married, both Jim and Rachel attended our wedding, and when I introduced them to my parents, my
dad's first comment was "you are very fortunate to have true friend like Jim."

Living in the Pacific Northwest was not an easy task for my wife and I, considering that both of our families live very far way
(Houston, Texas and Cali, Colombia). However, having Jim's friendship was instrumental over the years. We truly consider Jim as
our extended family in the Portland area.

Over the 20iplus years that I have known Jim, I always knew that I could count on Jim for anything: how to deal with conflict at
work, finances, work, personal, and family advice. Although we are almost the same age, Jim has been a great role model in
every possible way.

The real test of Jim's character over the years was to get his full support when I lost my job at adidas after 15 years and after 6
years at Nike. No one prepares you to deal with death, or losing a job. To get those weekly calls from Jim was instrumental to
keep my spirits up during those months I was job searching. Jim gave me the support, strength to never give up, and have a
positive attitude during my trying times.

Although I didn't work with Jim the last 7 years, we have kept in contact and we spend time together. Since both Jim and I have
kids, we like to get together and we can compare notes about our kids, their sports, education, college plants, etc.
I know more of Jim and his family than even some of my friends that I have known more than 30 years. I know I can count on Jim
for anything. When both of my kids ask me, "who is one of your best friends?", my first answer is always "Jim".

Judge Kaplan, I hope this letter provides you a glimpse of Jim's character. I beg you to consider imposing a term of probation,
rather than prision sentence for Jim. I truly believe and I have seen that Jim and his family have suffered enough for the last 14
months. I can't image how much more Jim and his family will suffer if Jim is incarcerated. Jim is a super devoted husband and
father, and not having him around the household will be debastating for the family. Jim has displayed a lifetime of amazing
service to my family and me, but also to his co-workers, friends and family, and doesn't deserve to be incarcerated.

Thanks for your consideration,
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 14 of 82
        Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 15 of 82




The Honorable Lewis A. Kaplan                                                       TROY PAYNE
United States District Judge
                                                                                    5055 N GREELEY ST
Southern District of New York
                                                                                    PORTLAND, OR 97217
500 Pearl Street
New York, NY 10007



RE: Jim Gatto
Dear Judge Kaplan,

My name is Troy Payne. I am an employee at adidas. I met Jim the summer of 2015. Jim was
recruiting a friend of mine James Harden, who eventually signed with the brand the fall of 2015.
I started working at adidas in January of 2016. In the 3 years that I've know Jim, he has been
kind to his co workers, a great father, and a mentor to me.

Jim and I didn't work in the same department but he always made himself available when I
needed advice or help with something. Jim was valued and respected at adidas because he
worked there for so long and seen so much during his tenure.

Jim always had his kids around the office or at events that we had going on. Our lives at adidas
requires a lot of travel but, Jim would not travel as much because of his kids. I worry for his kids
if Jim is away from them.

Since the news broke of the case, myself and our team have assumed some of his
responsibilities and everyone that I've come encounter with has expressed their concern for
him and how much he meant to them. He is loved by all and well respected in the community.

I know Jim is very remorseful for what he has done. He has been through so much the last 15
months.

Jude Kaplan I ask that you impose a term of probation rather than a prison sentence. Jim isn't a
threat to society. His family has been through so much over the last year. He is a family man
who is loved by his community and doesn't deserve to be incarcerated.

Best,



Troy Payne
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 16 of 82




                    A-42
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 17 of 82




                                       Joseph V. Martino
                                        10 Clafford lane
                                    Melville, New York 11747



December 12, 2018

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                Re: Character letter in regards to James Gatto


Dear Judge Kaplan,

Good day, I would normally address the Court "may it please the Court." But today your Honor,
I want to speak to you not as an Officer of the Court but as a friend of James Gatto ("Jim"). I
want to speak from the heart.

Jim's Dad, Coach Jim Gatto ("Coach"), has been a dear friend of mine for many years. Our
basketball relationship began in coaching High School Students together on Long Island. It has
since evolved into a special personal relationship. I love Coach. Coach is truly one of the best
people I know today. Coach is a man respected throughout the basketball community whether
youth, high school, college or professional basketball as a man of principles, high character and
integrity. He embodies all the character traits that every man strives to achieve. He is truly "the
salt of the earth."

Coach grew up in Brooklyn in a blue collar household. He grew up with that strong work ethic
ingrained him by his parents. Coach was never nor is "about the money." He is about making a
difference in society. He is about inspiring people and kids to work hard to achieve whatever
they want in life. That is what brought him joy all these years. He inspired many of those kids
that he taught and coached at St. John's Prep in Astoria. Many of his students became great
Professionals, College Basketball stars, Professional Athletes, Teachers, Trades Men,
Firefighters, Police Officers, etc. He is the man many people today should aspire to become. He
is the man I still aspire to become. Just recently at a game I attended with Coach, the official
score keeper came up to Coach to thank him for giving him the opportunity to work under him
at St. Johns Prep. He told Coach "you believed in me you "changed my life." It was truly a great
moment as I watched Coach a very humble man just smile knowing he was able to touch other
soul. Another individual positively impacted by Coach.
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 18 of 82




While he was inspiring his students at St. John's Prep, his greatest accomplishment was not as a
Coach and Teacher but as a proud Dad. He and his lovely wife Barbara, raised three wonderful
children, Jim, Peter and Danielle. Coach and Barbara through hard work have been able to live a
modest life. They taught their children life isn't about "the money" but rather about being good
people. Work hard at whatever you decide to do, do it with a passion, do it with integrity,
always be humble, and try to make a difference in someone's life.

Jim has been perceived by the Prosecution's narrative as an evil man, self-serving, all about the
money, with a low moral base. As they say "Perception becomes Reality," however, in this case
the reality is Jim, the individual, is the complete opposite of how he was portrayed by the
Prosecution. Nothing could be further from the truth.

Truth be told the reality is that Jim embodies all the same traits engrained in him from infancy
by Coach and Barbara. Today Jim personifies everything that Coach and Barbara wanted him to
become. Working at Adidas, Jim has impacted many kids all over the world. Kids of all ages,
races, economic statuses, etc., at the many basketball camps throughout the world. He has
been able to show them a path to success by applying hard work on the basketball court. This
hard work will then hopefully transcend into whatever they choose to do in life.

Your Honor, just to be clear Jim was never an Executive for Adidas nor was he making millions of dollars
in salary as the Court/Jury may have been led to believe. But rather he was a middle level manager who
worked 20+ hard years to obtain that modest salary of $130K.

He is simply a regular guy who values family. He always puts his family before his work. That is how he
was raised. Nothing matters more to Jim than being a good husband to his wife, Rachael, a good father
to his children, Jack and Grace, a good son to his parents, a good brother to his siblings and a good uncle
to his nieces and nephews.

For the past 30 years every summer the whole family gets together at the family cottage in Michigan to
spend some quality time together. Jim doesn't go on fancy expensive family trips. He just looks forward
going to Michigan to spend quality time with the whole family.

Yes he was found guilty by a jury of his peers and now must face the consequences of the crime. He is a
family man who has never previously committed a crime; He is not a person someone would perceive to
be a criminal; He isn't a violent person; He wasn't out to hurt anyone. With that said, I plead with the
Court to provide Jim leniency in the upcoming March sentencing hearing.

Jim has been serving time since his arrest. He has been shun by various people and has to live with this
crime his whole life. His career, reputation, and livelihood have been deeply damaged. He will never get
that back. Please allow him ~gr.ow and heal from this with the support of his family at home rather
than in prison.        ~· ~   -
                  //
Respectfu1tY:
        .~   ,~



    /
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 19 of 82




                    A-43
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 20 of 82




November 16, 2018

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pear Street
New York, NY 10007

Dear Judge Kaplan,

I am writing this letter on behalf of James Gatto. I met Jimmy's mom 35 years ago
when we worked together. We became fast friends and then "family''. Jimmy was
13 years old at that time, similar in age to my two sons and, as a result, they more or
less grew up together. Being a single parent, we spent many holidays together --
Thanksgiving and Christmas at the Gattas and Passover, Rosh Hashanah and Yorn
Kippur break-fast at my home. We all went to Mets games at Shea Stadium as well as
attending high school basketball games. We attended Jimmy and Rachel's wedding,
and through the years, I witnessed the most caring and devoted husband in Jimmy.
I watched their children, Grace and Jack, grow through holiday cards and visits to
New York and, again I saw the love and devotion from Jimmy. They were his
number one priority.

Growing up, Jimmy was a great kid, loving, caring and very respectful to all. He has a
strong sense of family and is extremely close to his brother and sister and their
children and, of course, to his parents.

There is one incident that stands out in my memory that has made a lasting
impression on me. One of Jimmy's best childhood friends, Morty Frank, worked at
Cantor Fitzgerald and was killed on 9/11. Jimmy was devastated. Within a week
after the tragedy, the family held a memorial service in New York. Jimmy flew from
Portland to attend the service, much to the trepidation of his wife Rachel (due to the
raw fear of another terrorist attack). The following year, Morty's family established
a scholarship fund in his memory at Lynbrook High School (which they both
attended), as well as an annual golf outing to raise money for the fund. Whenever
possible, Jimmy attends these outings and helps in any way he can to raise money
for the fund. He still keeps in touch with Morty's parents and is very close to
Morty's brother. To me, this demonstrates compassion, loyalty and devotion to
everyone he holds dear.

I implore you to consider some leniency on James Gatto's behalf and grant him
probation. I'm asking this, not just for Jimmy, but for his family, especially his
children and his parents. Both children are in high school, Jack a sepior and Grace in
her freshman year. This past year Jimmy wasn't able to visit colleges with his son
jack, who possibly won't be able to attend the college of his choice. These are
difficult years for kids in general, and I feel a prison sentence for Jimmy would be
emotionally devastating to his children at this critical time in their lives. This last
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 21 of 82




year has been punishment enough. jack will be graduating in the spring and going
off to college. I can't imagine what he's going through right now thinking his father
won't be there to share these moments with him. There is no opportunity to relive
the parent/child bonding and character-building events that occur during these
formative young adult years.

Regarding Jimmy's parents, who are both in their late 70's, the emotional and
psychological toll n them this past year has been overwhelming ... it is truly
heartbreaking.

Thank you so very much, Judge Kaplan, for your consideration.

Respectfully,


Bikaro~
9108
I
     Vander Cove
Boynton Beach, Florida 334 73
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 22 of 82




                    A-44
   Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 23 of 82




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan,

I would like to respectfully ask for your consideration of probation for Jim Gatto in his upcoming
sentencing phase in 2019. He is a compassionate and kind person who I observed consistently
display outstanding character and integrity.

I first met Jim when I joined adidas basketball as business unit manager in early 2001. I was new to
the brand and unsure of how best to integrate into the existing team. Jim took extra time and
energy to help me transition into the new role when others took a different tact. I will always be
grateful to Jim for this example of high character which he consistently exhibited in my relationship
with him over time.

It is important to note that I am now at a competing brand to ad id as. There is no benefit in
vouching for Jim's character beyond simply wanting to communicate my strong support of him as a
human being. His community minded, compassionate perspective on life is best optimized as an
active member of society.

If you have any questions for me, please feel free to contact me at the address below.

Thank you very much for consideration.



Best Regards,



Mark Clinard
1 Wintergreen Circle
Andover, MA 01810
617-584-3549
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 24 of 82




                    A-45
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 25 of 82




 December 15th, 2018




 The Honorable Lewis A. Kaplan

 United States District Judge

 Southern District of New York

 500 Pearl Street

 New York, NY 10007

 Dear Judge Kaplan,

I am writing to you regarding the case of Jim Gatto. I have known Jim since the day I
interviewed for an entry level position at adidas America in 1999. The position was
hourly/bottom of the barrel type role with within Basketball Promotions. I interviewed with
three HR staff members and five department members including Jim. I thought it was odd to
interview with eight people for an entry level position, however I quickly found out how
important it was to hire people who worked well the department.

For the next three years I worked under Jim's supervision. As a young driven alpha worker, who
needed guidance and direction Jim was always there for me. There were times when he had to
give the serious and "difficult conversation" however more often he would give the message in
his more comic relief delivery. The consistent message to operate what was best for the
department and the company and most importantly treat people with respect.

Even after I left adidas, our relationship grew. He didn't care who I worked with or for, he cared
for me as a friend and colleague. Now as an Executive Senior Associate Athletic Director at
Southern Utah University, when people ask me if I know Jim Gatto - I respond YES, I know him
quite well, he is a great friend of mine!

Your honor, I respectfully ask leniency with Jim's sentencing. He is a fantastic father, husband,
Catholic, member of his community. I know he would take advantage of the opportunity you
could give him a more lenient sentence.




/1~
        ful

            'l>/-f._
      o e

Cell (503) 475-2660
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 26 of 82




                    A-46
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 27 of 82




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,

I feel extraordinarily fortunate to have known Jim and his family for almost 19 years. In that
time he has had a tremendous influence on my personal life and professional career. In the
spring of 2000 I was a recent college graduate with limited experience who dreamed of a career
In the sports industry. Jim provided that opportunity when he hired me as an external
candidate to fill a Customer Service role within the basketball department. And although he
provided me with entry into the industry, it was the things I learned once I started working for
him that have stood with me throughout the years.

Work hard. Treat all people with respect. Be humble. Be kind. Be supportive. Love your
family. Get to know and care about people on a personal level.

These weren't just words though. I learned these values through watching him.

Jim opened his home to the team. His wife Rachel would often times join us for lunch. We
were invited to their house for barbeques. We all shared in the excitement of their first born
son, Jack. I saw the importance of family and the value of being inclusive to those around you
first hand. We were all aware we were a part of something bigger than work.

When I applied for a Job outside of his department, Jim was a huge advocate for my promotion.
By leaving the department I would leave his team a headcount short. It didn't matter to Jim
though, he wanted to see me chase my dreams.

Jim was the first phone call I made when I left adidas to work for a competitor. I had been with
the company for 14 years but hadn't worked with him in close to 11. I was concerned I was
going to let him down after he had provided me with so much and supported throughout my
career. Instead he was excited and congratulatory saying what was best for me and my family
was all he cared about. He assured me our friendship was based on far more than where I
worked.

The one example that stands out the most though surrounds the loss of my dad. At the time I
was working for Under Armour and hadn't been with Adidas for at least a year. Jim and I lost
touch as often times happens. I lived in a different state, worked for a different company,
began a family of my own, etc. My dad passed away from cancer in September 2014. At the
funeral, the first person I saw was Jim Gatto. He drove 2 hours (Portland to Eugene), mid-week
to attend my dad's funeral. He barely knew my dad but he wanted to be there to support me.
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 28 of 82




There has been a lot written about Jim recently. I am not here to dispute it. The man I know on
a personal level though is a loyal husband, a loving and proud father, a supportive friend and a
mentor. Jim has a positive impact on his friends, his coworkers, and his community and is
needed by his family.

Thank you for taking the time to consider my words. I can't imagine the weight of the decisions
you make. I hope that my words will give you more insight into the man I know versus the
actions you're judging and ask for your thoughtful consideration.

Sincerely,
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 29 of 82




                    A-47
   Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 30 of 82



                               HALLPASS
                               M        E          0                 A


12/12/18


The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,


I am writing this letter on behalf of my close personal friend and colleague Mr. Jim Gatto. It
pains us all to see Jim, Rachel, Jack and Grace in this situation, but we truly appreciate you
taking the time to read these letters and understand the true character of Jim and the man we
all respect, admire and truly enjoy having in our lives.


I have known Jim since 1995 when we first met as young sports marketing professionals trying
to find our niche in this business. Jim working with NBA player Detlef Schrempf on getting the
proper fit for his shoes, and I working the front desk and answering phones at the Seattle
Supersonics. We were two young guys working as hard as they could and extremely happy to
have an opportunity to be in the positions we were. Jim and I immediately connected and built
a quality relationship built on trust, integrity and the overall goal of working our butts off but
having fun while doing it. Over the course of the next 23 years together, we developed some
of the best basketball events and projects in the business and helped thousands of young men
and women fulfill their dreams and utilize the resources provided to better their lives both on
and off the basketball court as players, leaders, coaches, mentors, icons and contributors to
their communities. All of this would not have been accomplished without Jim Gatto and his
willingness to work with all types of people. Jim doesn't play favorites, doesn't judge, doesn't
hold grudges ... but he does inspire (especially now and the strength he's showing), assists, lifts
up and gives hope to anyone who has worked with him and been in the trenches with him.
The basketball business is tough, it's not always pretty and many times beyond your
control ... but NEVER have I seen Jim lose his cool, visibly show frustration while always
remaining optimistic. Even today as I recently spent some time with the family, Jim is still a
role model to his kids, his wife, his friends ... he's strong and someone who treats everyone with
respect, kindness and fairness ... traits that are becoming tougher to find each and everyday.

Here's a few insights into how Jim Gatto has helped thousands over the years.

In 1998 when we talked about putting together the first Dr. Martin Luther King Game in Seattle,
the King Holiday Hoopfest, Jim stepped up and printed 5,000 t-shirts for all those in attendance.


      ~       3185 AIRWAY AVE. SUITE F2     I   PH: (949} 757-4242   I   HALLPASSNETWORK.COM
      ~       COSTA MESA CA 92626               FX: (866} 269-5994       f   w   ~   a in
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 31 of 82




In 2004, I invited Jim to a new event we were putting on, the Las Vegas Summer League. We
were trying something new and literally had inflatable people in the stands to fill the seats. Jim
being the friend he was, saw that we needed help and decided to have adidas get involved the
following year. He provided adidas product which allowed us to add a kids camp, and later
helped sponsor our International Coaching Clinic to support young Coaches trying to find a way
into the business and acknowledged the time they were putting in during the off season.

In 2007 a group of us started a program called adidas nations, with Jim's vision and support.
Over the next 11 years the program became the premiere out of season camp in all of
basketball and helped launch a completely different opportunity filled life for hundreds of
prospects by teaching them "how to be pros", many of which went on to earn millions of
dollars because of this one opportunity. I mention these three instances (there are many
others) because they all helped others first... nothing financially gained by Jim and never was
anything expected. He was doing his job and making the game and the lives of those involved
better ... that's all he has ever done. He's a selfless person, it's never about him and even in this
situation he's in, he was doing his job and trying to benefit others.

When all of this happened to Jim we were devastated. If you were to ask those close to him in
the sports business, colleague or competitor, they will tell you that he is truly one of the nicest
and highest character guys around. To see him painted as a criminal is just not accurate.

Jim's family needs him now more than ever. The experience has been extremely difficult for
Rachel, trying to maintain some sense of normalcy, Jack is planning for college with the
fearfulness of being on his own for the first time, while his daughter Grace begins the high
school journey during a very challenging time for young women.

We are asking you to please consider giving probation in this case, he does not deserve jail
time. If given probation, there's no doubt Jim Gatto will develop and execute a life plan where
he will be a positive contributor in his community, find his footing again as a professional and
rise above this ultimate learning experience and give back to others as he always has.

Thank you for your time in reviewing this letter, it's important to hear more about Jim Gatto,
the man we all know and love.


Sincerely,




Albert Hall
President, Hall Pass Media




               3185 AIRWAY AVE. SUITE F2      PH: (949) 757-4242      HALLPASSNETWORK.COM
               COSTA MESA CA 92626            FX: (866} 269-5994      f W~Din
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 32 of 82




                    A-48
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 33 of 82
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 34 of 82
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 35 of 82




                    A-49
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 36 of 82




                                                                    December4, 2018


The Honorable Lewis . Kaplan
United Sates District Judge
Southern District ofNew York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan:

I am writing this letter on behalf of my son-in-law, James Gatto. He has been a member
of my family for over twenty years. He has always been a loving husband to my
daughter, Rachel and great father to my grandchildren, Jack and Grace. From the time he
married my daughter he has always called me "Mom". Whenever he was in the area of
Western New York where I reside, he calls and meets me for lunch. I appreciated the fact
that he would take time out of his busy schedule to arrange a luncheon.

Whenever I visited the Gatto family in Oregon, he always made me feel welcome and was
always very accommodating. He often offered to pay for my flight out so I could be with
the family on holidays. I was invited to his family home on Long Island to attend the
christening of my grandson. While there, Jim took all of us to a New York Yankee game
and sight seeing in New York City. I know Jim helped arrange an annual golf tournament
in memory of a classmate of his who was killed in the 9/11 attack in New York City.
While I was in Oregon for Thanksgiving or Christmas, Jim would invite a fellow
colleague for the holiday if they had no family in the area. He has always been
considerate of others.

I hope and pray that term of probation instead of a prison sentence can be imposed. My
daughter and grandchildren have no relatives in the Portland area and only a sister in
California and me in the Buffalo area. I respectfully request that you consider my request.

Respectfully submitted,



Roberta A. Carlson
2584 North Main Street
Newfane, NY 14108
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 37 of 82




                    A-50
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 38 of 82




David H. Cohen
11210 E. Del Timbre Drive
Scottsdale, Arizona 85259
November 26, 2018


Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Honorable Lewis A. Kaplan:

I plead for leniency and a term of probation rather than prison for Jim Gatto.

In 1997, I first met Jim Gatto when I was running sales for the Portland Trail Blazers. He was a young
associate at adidas basketball. He visited the office to purchase season tickets. During our visit, I
found Jim to be someone that was very personable, likable and trusting.

Over the course of five yea rs with the Trail Blazers, Jim and I would see each other at games,
occasionally go to lunch, meet before games, etc. Then, one day things changed. My wife and had
our first baby, a son named Casey. Jim, at the time, was working with a young superstar, Kobe
Bryant. In one of our many conversations, Jim asked if he could introduce a young Kobe to our
newborn. In the Lakers next visit to Portland, Jim coordinated a post-game visit between all of us. In
our visit, Kobe playfully held Casey, took photos and spoke to each of us. He even signed an NBA
bait directly to Casey, which my son still cherished over 20 years later.

I tell this story because it would not have happened with the character, generosity and care that Jim
has for others. See, he didn't need to do any of the previously mentioned. Kobe was a Laker, I
worked for the Blazers, we were a Nike organization and he worked for adidas (all rivals). However,
he went out of his way to create an experience that my wife and I will always remember (of course,
we have pictures for Casey to remember!).

Throughout the years, I moved on to work for other organizations, which included the Atlanta
Falcons and now at Arizona State. During this time, Jim and I would continue to keep in contact,
share text messages, phone calls, etc. In each and every communication we had, family was always
asked by both sides. Jim is a caring friend that puts his family, Rachel, Jack and Grace and his dog,
Coach, as his primary areas of concern.
   Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 39 of 82


Honorable Lewis A. Kaplan
November 26, 2018
Page 2



Over the 20 years I've known Jim, I've only known him to be of high character and a strong role
model within his community. He's a man of his word and will really do anything for anyone.

Jim is a good friend. He is a parent but someone who puts everyone else first. He has many great
traits and responsibilities however his greatest are being a husband to Rachel, a father to Jack, who
is heading to college and a daughter, Grace, who is entering high school.

I ask that you please take these situations into consideration and impose a term of probation than a
prison sentence. I know the past year has put strain on Jim, Rachel, Jack and Grace. He has suffered
greatly already and the Gatto family should not have to suffer anymore.

Respectfully,




David H. Cohen
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 40 of 82




                    A-51
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 41 of 82



The Honorable Lewis A. Kaplan                                        December 4, 2018
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,

Thank you for your time and attention to my letter. I wanted to give some insight on
James Gatto. Jimmy is my cousin, and although we did not grow up near each other (he
in New York and myself in Virginia), our families visited one another several times a
year. My brothers and I, and Jimmy and his siblings, were similar in age, so it made for
some great times together. As we all grew older the visits became less, and we moved
farther apart, but we always kept in touch whether it be through our parents, family
events, phone calls, or simply holiday greetings.

There was one occasion from about 15-20 years ago that stands out to me that I would
like to tell you about. Jimmy contacted me and said he, his brother, and parents were
going to be in Raleigh, NC for a basketball event for some local youth players, and since I
was local to Raleigh, it would be a great time to see each other. I was thrilled, of course,
to see all of them, but during the whole time what really struck me about my cousin
Jimmy was the care and concern he showed for these boys. He helped them is every
way, not just with basketball, but with life lessons, on and off the court. I was so glad to
see Jimmy obviously doing what he loved, and also that he wanted his family to be part
of it. That's the Jimmy Gatto that I know, a caring, family oriented person that looks out
for everyone.

Thank you, Judge Kaplan, for your time. I can only imagine the burden you may have
when making such a crucial decision. I hope this letter helps to show that Jimmy is a
plus to our society, on many levels. I know he will continue to be a great father,
husband, and friend, and any leniency you could give in sentencing, would certainly be
positive for all.



Sincerely,



Joseph L. Carnevale, Jr. ( jcarnevalejr@yahoo.com )
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 42 of 82




                    A-52
     Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 43 of 82




February 1, 2019

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

We are Chiney Ogwumike, 2-Time WNBA All-Star and ESPN NBA Analyst, and Allison Galer,
a sports agent and attorney (and Chiney's agent); we are good friends and colleagues of Jim
Gatto.

We met Jim over five years ago, in connection with his work at Adidas. Unlike many men in
sports who have chosen to ignore hard-working female athletes, Jim cares and has been
instrumental in raising the profile of female basketball players.

We know Jim to be a loyal, hardworking, caring, honest, businessman and friend, and a family
man. In our experience with Jim, he has always been true to his word, a great business partner
who took time to get to know us and support us in our jobs. Being females in the business of
sports, there are not many honorable, supportive men like Jim. Jim has always treated us with the
utmost respect.

We are hopeful that you will take this in consideration to impose a term of probation for our
friend Jim.

Respectfully,

Chiney Ogwumike & Allison Galer
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 44 of 82




                    A-53
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 45 of 82




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                                                   December 16, 2018
Dear Judge Kaplan,

My name is Jelena Soce. I have worked for Jim at adidas Basketball for 9 years; the best 9 years of my 15-year
career.

I come from former Yugoslavia, have a German passport, live in Italy and have travelled the world for work. Living,
meeting, working with different cultures across the world and coming from a war country thought me one thing:
there is good and bad people. Jim is certainly one of a very few good people I have known within our business but
also privately.

When I started working for adidas in 2008, I was the only woman on the sports marketing team among 8 guys.
Thanks to Jim and his approach towards me, everyone accepted and respected me as a fellow colleague. Not only
have I had this experience internally with him but also in our business world that is populated with male partners.
Jim made sure that people trust my opinion, appreciate the work I do and show respect internally and externally
like he did himself.

When people tell you that if you consider your job a hobby it is not a job, it indeed is true. Through his ways of
trusting me and my team, Jim empowered us to develop but also to have passion for what we do. This is a dream
of any person. Even though our work was most of the times 24\7, under Jim's leadership every day was fun, was
something to look forward to, it was living a dream, something I cannot say is the case today. Work has become a
job, getting to Fridays, to the next holiday, to the next payroll .... we (my team and me) only realized this when Jim
left. These are things that improve the quality of our everyday life but Jim did not do this only at work, he made
sure whenever he could to do this also personally. He was not only a boss but a true friend.

There is a saying in our country: you see the real face of people in difficult times. And again Jim was there for me in
the worst moments of my life. 2013 and 2014 (about year and a half) was the worst period of my life. My dad was
fighting unsuccessfully cancer, my mom had aneurism and I was pregnant.. .. it was not HR or any other fellow
colleague; it was Jim who gave me any support possible during that time, something I will never forget. It was the
moral support of a friend and the right way of going about work in such a difficult time. I was going thru a
nightmare that Jim helped me get thru. This was only possible because Jim is a family guy, someone who knows
the right values in life.

I have always admired the way he was around his family and the way he was without them but always behaving
the way his wife and his children could only be proud of him. Not to mention what kind of boss and a friend he was
when I had my little son Liam. With his leadership and advice I have always managed to have the right work and
life balance.

I will always be grateful to Jim for the respect, acknowledgement, trust, living the dream, friendship he gave me in
the 9 years together at adidas and I hope to soon work with him again.

Best,



 ~~ft
Jelena Soce
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 46 of 82




                    A-54
        Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 47 of 82

The Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl St
New York, NY 10007




Dear Judge Kaplan,
My name is Seth Greenberg I am a former college basketball
coach and I currently work for ESPN as a college basketball
analyst. I have known Jim Gatto for well over 25 years. I
remember him as a young boy sitting at the end of his fathers
Mater Christi bench as his dad coached for championships. I
have seen first hand the kind,genuine and caring father he is
and I am fortunate to call him a friend ..
Jim Gatto cares about people. Jim Gatto is a giver that wants to
make a difference. My daughter, three years ago was working
on the Bob Woodruff Foundation, Stand Up for Hero's concert to
benefit Wounded Warriors. She asked me if i could find anyone
to help support the event and donate anything for the soldiers in
attendance. I called Jim and without hesitation he was all in and
sent backpacks ,shirts and water bottles for the veterans and
their families. His willingness to support this event meant so
much to the men and women that made the ultimate sacrifice.
The past three years I worked as an ambassador for Adidas and
        Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 48 of 82
during that time I have watched Jim interact with his children
Jack and Grace. As a parent. Jim Gatto is second to none. I have
observed first hand him walking around an event hand to hand
with his daughter Grace. Having three daughters myself Jim and,
I have had many conversation on how difficult it is for young
girls these days and how much high school girls need their
fathers in their lives during this time. I've shared rides to and
from an events in South Carolina with Jim and his son Jack and
saw a father with a special relationship with his son. I saw a son
that was raised by a loving father that spent time and was
involved in his sons life. A father that Jack needs as he readies
to venture off to college next fall. Jim might have worked for
Adidas but his most important responsibility was as a parent
and husband.
I judge people on how they deal with others on a daily basis. On
how they communicate and interact with not the upper class or
their bosses or people of influence but just the everyday people
they cross paths. Jim Gatto treats everyone the same. He treats
everyone with kindness and respect. When he is talking to you
he is engaged with you. You will not find a more sincere or
selfless person.
Judge Kaplan, I am asking you to strongly consider imposing a .
term of probation rather than a prison sentence. The impact that
sentence would have on Jack,Grace and Rachel would be
devastating. He has suffered tremendously,his family has
suffered tremendously. Jim Gatto has lived a life of service to
        Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 49 of 82

others. He has been a model citizen, father and husband. He is a
person that others respect because he is a good human being.
He is not a person that needs to be incarcerated.


Respectfully,

   J   /)




S~;Greenber:U
Sethg4185@gmail.com
540 250-1056
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 50 of 82




                    A-55
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 51 of 82




                                                     Robert & Mary Clyne
                                                     12 Briarwood Court
                                                     Rockville Centre, N.Y.11570

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

         We have known James Gatto since he was 2 years old. We were his neighbors
in Lynbrook, New York. Our son and Jim were best friends while growing up, playing
ball all day long. Jim became another son and a member of our family.
         Throughout the years we saw that Jim was well liked among his peers,
faculty and coaches. As a teenager Jim coached younger players and taught them
how to play ball. He was looked up to as the bigger brother. He was always ready to
encourage other players, letting them know that they were progressing in their
skills and ability.
         We have always seen Jim as a respectful person throughout his childhood,
teenager and adult years. He is a loving husband, father, son, and brother.




ras°!fc!
!:ttnd     Mary Clyne
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 52 of 82




                    A-56
       Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 53 of 82




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan,

My name is Randy Livingston. I am a former professional basketball player, having played 10 plus years in
the NBA and internationally. Since retiring from playing in 2007, I have coached at the pro, college and
grassroots/AAU levels. I was first introduced to Jim Gatto by Sonny Vaccaro in 1993 and have had
continuous contact with Jim throughout the 25 years since we first met.

In recent years, Jim helped me in my transition from player to professional coach. By selecting me to scout,
coach and manage the Asia-Pacific team at ADIDAS Nations Global tournament for four consecutive years,
not only did he empower me to make this important life transition, but he continued to support my
success through ongoing guidance and mentoring, always encouraging me to act with integrity and make
high character choices.

Jim's character has been impeccable the whole time I've known him. One example that comes to mind to
illustrate this point is that after Hurricane Katrina, when my home city of New Orleans was suffering from
the after-effects of the storm and badly needed a boost, Jim hosted the ADIDAS Nations Global
Tournament in New Orleans. While in New Orleans Jim and the ADIDAS Nations organisation did a lot of
work in the community and that taught me the importance of giving back and having a social conscience.
Since then, I have re-doubled my own efforts to use sport to effect positive change, particularly in lower
socio-economic communities.

In short, Jim has played a big role in helping me become the man I am today and for that I am truly
grateful.

With the greatest respect to the law and the discretion you may use when applying it, I would urge you to
consider probation rather than prison when sentencing Jim Gatto. Jim leads a full and productive life both
as a committed father and leader in his community. He is not deserving of incarceration and does not
require time in prison for incapacitation, deterrence or rehabilitation. The trial process itself has been a
form of retribution. In this context incarceration serves no purpose. In addition, I urge you to take into
account the impact that such outcome would have on his family, who have already suffered tremendously
throughout these proceedings.

Sincerely,




Randy Livingston

President, LivOn Basketball
15415 Manchac View Ct
Baton Rouge LA 70810
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 54 of 82




                    A-57
   Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 55 of 82




Dec ember 17, 2018




The Honorable Judge Lewis A. Kaplan
United State District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Dear Honorable Judge Kaplan,

My wife and I are writing this letter to express our opinion of the character of our friend, James Gatto.

My name is Ryan Thread and I'm the Pacific Northwest Regional Manager for Cell-Crete Corporation.
My wife has worked for over twenty years at Ann Taylor, Inc. We have known James (Jim) and his
family for over twenty years.

One experience we wanted to share with you, we believe exemplifies Jim's character. It is not an over
the top gesture by any means, but it says what he has quietly done to better his friends and in turn the
community. During the tumultuous times of the 2008 recession I was laid off from my position of eight
years. We were recently married with our first child on the way. Needless to say, during those difficult
times any help was appreciated as coming family expenses and mortgage payments loomed large each
month. The small gesture Jim offered was helping him set up his Christmas lights. The task was simply
getting on a small ladder to put lights on the front of the house and then decorate part of the yard to
match the other neighbors light displays. And then he modestly paid me for it. While it was mutually
understood at the time this was a task he and his son could've done with less hassle, he was willing to
help my family when we needed it the most. This small gesture we have never forgotten and remember
it often when others in our own neighborhood may be going through tough times.

Jim is a good man, father and friend. His many talents are best served as able to further help his friends,



   41
family and community.

Sincerely,


Ry~~d                     .
503-382-9317- 503-998-5449 cell
ryanthread@gmail.com - jennthread@gmail.com
12646 Joseph Way
Oregon City, OR 97045
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 56 of 82




                    A-58
     Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 57 of 82




December 18, 2018

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007


Dear Honorable Judge Kaplan:

 I am writing on behalf of James Gatto, Jr ("Jimmy") and his character. I met Jimmy in
November 1986, when my HS team scrimmaged his HS basketball team. After our game, his
Dad who was my HS basketball coach introduced us and this is where we began our
friendship. After knowing one another for over thirty years, it is more like a brotherhood.

Jimmy has proven to be a responsible person, friend and family man. Jimmy is known for being
a dedicated husband, father, son and brother. Jimmy has always greeted us with a smile on his
face, words of encouragement and a brotherly hug if you needed. I can write in total confidence
that few men have time or make time to help others when it does not directly involve themselves.

For example, May of 1988, my oldest sister passed away of cancer and then seven months later
of the same year, my Dad passed away of a heart attack. This was the hardest time of my
life. During this time, Jimmy and the Gatto family stood beside me and my family's
side. Jimmy and I would speak frequently during our college days. Jimmy would allow me to
vent and talk about my hurt, pain and frustration and of not having my Dad around. Jimmy
encouraged me to not give up on my dreams. He encouraged me to hang out with him and his
dad which created a bond that I am ever so grateful for.

From 1995 to 2015, I had the Turk and Rhonda Fishburne basketball tournament in honor of my
Dad and sister. Jimmy encouraged and supported me in honoring my Dad and sister's
legacy. He helped me organize the tournaments by reviewing the schedules for the games, teams
and referees. Jimmy put in a lot of time to help me. Jimmy provided the youth (12 and under)
with headbands, knapsacks and shirts to play in for their basketball games. This provided the
youth in the community an opportunity to have something to do after school and on the
weekends. This is just a small example of how Jimmy is willing to help and give to others.

From our early years as teenagers to now grown men with children of our own, Jimmy, Jr. has
always been there for me and my family, willing to lend a helping hand with anything and
everything. Our conversations has since shifted to where we discuss more about our own
children and how we want to instill the same family values our parents instilled into us. We talk
      Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 58 of 82

27296074.1



out about how times flies and now we are looking forward to our children going off to college
and setting their own life goals.

Thank you for your time and the opportunity to send a letter on behalf of my brother who we
love. I can be reached at (347) 858-1934 or at pricelessmemories02@yahoo.com.



                                                    Respectfully submitted,
                                                    Ram Fishburne




                                              -2-
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 59 of 82




                    A-59
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 60 of 82




 TO: The Honorable Lewis A. Kaplan
 United States District Judge

 Southern District of New York

 500 Pearl Street

New York, NY 10007



FROM: Milton Lee

CEO - Keemotion Technology



RE: Reference for Jim Gatto



I am a personal friend of Jim Gatto's and have known him for over 25 years. Jim was introduced to me
socially, by one of his closest friends in life, Matt Candel. Matt and I went to the University of
Pennsylvania together. As Jim and I got to know each other, we began to discover more about each
other's passions for the game of basketball. I was working on Wall Street at the time and spent a lot of
time as a volunteer coach with inner city kids in NYC.

In 2003, I transitioned into the basketball industry full time and Jim and I would see each other more
and more. Jim took an interest in the different ways I was touching our youth and often times offered
to help in any way he could. He made obvious through his words and actions that he wanted to help
those less fortunate. Most often it was through the form of some sort of donations. There are
countless times I called upon Jim's generosity. Here are some examples:

1. Donating t-shirts regularly to the Bronx based youth program I was involved with, Dyckman
Basketball,

2. Donating shorts and jerseys (multiple times) for summer camps I would conduct for college and HS
basketball players,

3. Donating t-shirts and sneakers for a clothing drive we did for a player from Jamaica,

4. Outfitting the New York Athletic Club's basketball team every year and donating t-shirts to give away
for our trips to China, Guadeloupe and our annual tournaments around the country.

Jim never asked for anything in return. Not even a mention. Through the years, that's what I learned
Jim liked to do, he wanted to help and didn't care about the credit.

As I became further ingrained in the basketball community Jim and I would see each other more and
more. We would regularly spend time together during HS AAU events, college tournaments, the Final 4
and at NBA Summer League. I probably saw Jim as much as anyone from NY did. These were often
stressful times for Jim as they were events that Adidas was sponsoring or very involved with. But Jim
always made time for his friends, and me in particular. Always asking how he could help or if I needed
   Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 61 of 82




anything - his line was, "Milt, you good?" It was a special quality that was very endearing and was one
of the reasons Jim was so well liked. In the past year, Jim's name has come up in a number of
conversations as people in the industry know I am close with him. A phrase I've heard a few times, "Jim
was such a good dude, all he did was help people."

In 2015, I became CEO of a sports technology company called Kee motion. Jim again kept asking how he
could help. On countless occasions I asked Jim for an introduction to a basketball program or a word of
recommendation on my behalf. And Jim always came through. He would brainstorm ideas for how I
could get more exposure and helped me plan a course of action for the AAU summer circuit. Again,
never asking for anything in return.

 I am a big fan of Jim Gatto the human being. He has shown me through words and actions that he is a
good person that wants to help those in need and those he cares about. There are many people that
Jim has touched through his generosity- some he knows, and many he doesn't. Judge Kaplan, I hope
you will consider taking into consideration Jim's generosity and the positive impact he's made on so
many when determining his sentence. As he gets older, I know this experience will only motivate him to
continue having a positive influence on society and our youth. He has so much to offer society out of
jail. The Jim Gatto I know always came from a place of caring and selflessness, and I hope I repaid his
generosity in a small way by helping describe what kind of person he was.



Thank you for your consideration,




Milton Lee
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 62 of 82




                    A-60
      Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 63 of 82




                                    ~~~,
                                     Mr Big Shot



I      The Honorable Lewis A. Kaplan
       United States District Judge
\'1
 I     Southern District of New York
 l     500 Pearl Street
  !
       New York, NY 10007



       Dear Judge Kaplan,
·'I
..,
       My name is Chauncey Billups, and I am former NBA player and current analyst for ESPN. I have known
       Jim Gatto for the larger part of my professional career.

       Since partnering with Adidas early in my career, thanks in large part to my relationship with Jim, he has
       been a blessing to me and my family. He has not only provided wisdom, but also guidance and countless
       hours of dedication to the people he serves and the game he loves.

       I have seen on numerous occasions during camps and other engagements how much he truly cares
       about people and helping as much as he possibly can in showing a path of positivity for so many young
       people and continuing that relationship throughout their adult lives.

       I consider Jim a colleague, but more importantly I am proud to call him a friend with a heart of gold.




                                                r~~z;,.                .
                                               ~         CA9f.2(J(J
                                                 c3.23-::Jf¥-§.29.2
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 64 of 82




                    A-61
     Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 65 of 82




December 17, 2018

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

My name is Makhtar Ndiaye and I am 45 years old.

I was born in Senegal West Africa and came to the US as an 18 year old kid with the goal of
making the American dream a reality and be able to help my family . Along that journey I met a
young man in the name of Jim Gatto from New York and more than 20 years who would've
believe that we both would be some very responsible adults with kids and good family men.

Jimmy and I came from different backgrounds of course but we have a few things in common ,
our drive and loyalty. We met through my legal guardian at the time Sonny Vaccaro who was
running the biggest high school basketball camp in the country at that time. Despite my lack of
English, because French was the language I spoke fluently, Jimmy played the role of a
translator and to this day i don't know how. We used to pick up shoe boxes and put them in order
for the campers among many other things that we were doing to help.

The man that I know is a GOOD man , loving father , hard worker and a very good friend who
became family. We shared many laughs and tears over the years.

Jimmy has been very good at helping me give back to kids in need in my native country of
Senegal. The man has a big heart and land a helping hand without any expectations.

I am hoping that he can get back to a normal life and take care his family.

I am praying to have my friend back after the difficult times he is going through.

Going to prison isn't something I wish on anyone so your honor if you can spare my friend from
that and put him on probation you'll help rehabilitate a family and give Jimmy another chance to
make things right.

Respectfully,

Makhtar Ndiaye
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 66 of 82




                    A-62
    Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 67 of 82




The Honorable Lewis A. Kaplan                                                   December,2018

US District Judge

South District of NY

500 Pearl St.

NYNY10007

Dear Judge Kaplan:

I wanted to write a letter on behalf of James Gatto, who has appeared before you this past year. It is
never a good situation when a young man is on the verge of being taken away from his family,
especially when I have known he and his family for over 30 years. Jim's dad and I were teaches and
coaches In the Catholic HS Athletic Association for over 40 years and through that relationship I came
to know James very well.

As a young man, a son, a husband and a father I have never met a better young man. He was always
there for everyone ,including students and coaches in our League. He helped coaches get into
tournaments so his kids could have a great educational experience as they traveled to different
states.

He was always there to help a young inner city kids reach their potential and become better
members of our society. He was able to get sponsorships for our League so that all the players and
coaches in the league were treated with dignity and respect • I can't speak to the legal process, I leave
that up to people like you who have spent their entire lives seeking justice, but I can speak to the
integrity and character of this young man who has always impressed me as a great person. His
principals and ideals ,that were taught to him by his parents, have always made me honored to
consider Jim as a friend. I have 2 sons and can't imagine what the family is going through. But I can
tell you that Jim is a man of character and faith and will do all in his power to take care of his family.




T h " You,       ,/)   t-z_
RJJ~o~as~-
President

Catholic HS Athletic Association
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 68 of 82




                    A-63
      Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 69 of 82




                                                                                      Jeff Attila
                                                                            4628 SW Kelly Ave.
                                                                            Portland, OR 97239



December 17, 2018

To:

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

Very few people in my life have made a positive impact in the ways Jim Gatto has. Our
relationship originated through work in 2012, but Jim quickly became someone I considered a
father figure in my life. Jim has always treated me with the respect and compassion that has
made me aspire to be a better person.

The time I have spent with Jim over the past seven years has shown me that he is a kind, caring
and selfless member of the community. Jim has welcomed me into his home many times over
the years where I have gotten to know and become close with his wife, Rachel, and children,
Grace and Jack. It has been a privilege to spend time with the family and watch Grace and Jack
grow up, whether that be attending their sports games, going out to dinner, or just spending
time visiting at the house.

I write this letter in hopes that you will consider imposing a term of probation rather than
prison sentence for Jim. Jim has demonstrated a tremendous amount of service to the
community throughout his lifetime and does not deserve to be incarcerated. Rachel, Jack and
Grace need Jim in their life now more than ever and we would be so appreciative of that
opportunity.




Thank You,

Jeff Attila
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 70 of 82




                    A-64
   Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 71 of 82




                                                                                 December 4, 2018

To: Whom It May Concern:

    This letter will serve as a recommendation for Mr. James Gatto Jr.:

I have known Mr. Gatto Jr. for over 40 years. I find him to be a Good Man and a tireless, caring
human being. Mr. Gatto Jr. was an accepted member of my extended family, as I saw something
in him as a young kid. Mr. Gatto Jr. always exhibited the importance of setting a high level of
value on the morals that one needs to develop early on in life to be successful at anything. Having
been a part of this philosophy as a Student-athlete playing under his father's tutelage at Mater
Christi High School in Astoria, Queens from 1970 - 1973 for 3 seasons, being very committed to
facilitating, advocating and seeing individuals with many diversified life's challenges, reach their
goals successfully. Mr. Gatto Jr. exudes a do not quit attitude that is extremely beneficial to the
community and to the population that he served with the highest standards of professionalism with
Pride and Quality. Mr. Gatto Jr's abilities of being able to empathize and communicate with
individuals that may have been considered (by some) on the outer fringes of the community. He
assisted and advocated for them with a positive dynamic and healthy alternatives of viewing life
with a open mindset of initiating whatever tools one has developed to face all challenges set before
oneself, and to persevere forward to achieving ones goals.
Mr. Gatto Jr. is an exemplary Leader, Teacher, Counselor, Specialist and Colleague.

I highly recommend Mr. Gatto Jr. be afforded any considerations that may deem him responsible
enough to continue on involved in any activities that provides service to the community.
He possesses the Talent, Dedication and High Energy needed to help others and to create a hopeful
environment.

If you have any further questions, please feel free to contact me at any time:
Mr. Roy Beekman (917) 523-2807.




Respectfully,

Roy Beekman - BA
Mater Christi High School Class of - 1973
Niagara University Class of - 1978
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 72 of 82




                    A-65
     Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 73 of 82




Debby Ambrose
2752 Culbertson
Rochester Hills, Ml 48307
248-852-5058


December 10, 2018


The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


RE: Character Reference for Jim Gatto


Dear Judge Kaplan,

My name is Debby Ambrose and I'm writing to you today on behalf of Jim Gatto. Jim and I are
15 cousins, and I've known him his entire life. We've spent many summer vacations together at
our grandparent's home in Michigan where our mothers grew up, and also in New York where
Jim grew up. Of all my cousins, Jim and his sister Danielle and brother Peter are my favorite
cousins, and the ones I have spent the most time with.

I have always been extremely fond of Jim and his siblings, as they are the nicest and most
sincere people I know. Each of them is hard-working, responsible, dependable, caring,
compassionate, super friendly and a joy to be around. I'm especially proud to see the great job
they're doing raising their own children with the same great qualities. Jim's kids are amazing,
and his wife Rachel is one of the sweetest people I have ever met. I know Jim to be a wonderful
and devoted husband and father, and close friend to many.

Jim's parents, my Aunt Barb & Uncle Jim, are hands down the greatest couple I have ever
known, whether related or not. Throughout my life they have been my biggest role models.
I consider them the best parents a kid could have as they are the most sincere, caring, loving,
happiest and most humorous people I know. My cousin Jim is very fortunate to have such a
great family and such a great upbringing.

I have never known Jim to be anything but an upstanding citizen and a very fine man. I hope
that some of this can be taken into consideration in determining his sentencing, and I pray that
his sentence will be as lenient as possible, not just for Jim's sake, but for the sake of his wife
and children.

Thank you for taking the time to read my letter.


Sincerely,
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 74 of 82




                    A-66
   Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 75 of 82




                                                                    December 12, 2018




The Honorable Lewis A. Kaplan
United States District Judge
South District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

        I write to you on behalf of James Gatto who will appear before you for sentencing in the early
portion of 2019.

Mr. Gatto was convicted by a jury of his peers this fall and his guilt is not in question. What is in
question is the severity of his sentence.

         Having been privileged to work for the Honorable Franks S. Hogan and Robert A. Morganthau
for over 9 years, I have an idea of how difficult the decision you must make is. James Gatto is a young
man who has lived a good life and raised a wonderful family. Somewhere along life's journey, he made
a terrible decision and now he must pay for his mistake.

       I ask you to remember all the good Mr. Gatto did over his years and the type of individual he is
and remains.

        I have known Mr. Gatto's father for over 40 years and I consider him one of the finest people I
have ever known. He devoted his life to teaching and coaching basketball in Astoria, Queens at St.
John's Preparatory School and Mater Christi High School. He mentored hundreds of young men who
have become solid citizens and wonderful additions to their communities. His son is one of the fine
men.

        Thank you, your Honor for allowing me to speak my piece about a young man I greatly admire.

       I know you will do the right thing and consider Mr. Gatto's entire life and not, only the time,
when he made a terrible decision.

                                                                   Respectfully yours,

                                                                    £~~~
                                                                   Edwin T. Broderick
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 76 of 82




                    A-67
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 77 of 82




 Anthony Cortese
 3049 Wilson Avenue
 Wantagh, NY 11793

November 26, 2018


The Honorable Lewis A. Kaplan
United States District Judge
Southern. District ofNew York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan:

I am writing this letter on behalf of my very dear friend James Gatto. I have known Jim,
as I have always referred to him, for over 40 years. We grew up together in Lynbrook,
New York. I have also been very close with his family for the same period of time. We
were brought up in very similar fashion as the community we grew up in was a working
class town but one with true values which were bestowed upon us from our parents.

During our friendship we went through elementary school through high school playing
sports and just doing the things kids did over the course of three decades. Jim was
always one who could bring everyone together. He was a not only a great athlete but a
person who had the ability to lead by example. He was always the one who could
motivate others through his efforts and personality. Beyond our years growing up in
Lynbrook, we also managed to stay close as we attended college not far from one
another. Jim was always there to listen and be a true friend as we faced challenges and
changes as we grew into becoming adults and trying to live the lives which focused on
the values of how we were raised. As time went by, we had moved in different directions
because on career paths. The thing is, it didn't change who he was. He is to this day one
of the most caring individuals that make me proud to consider him one of my best
friends. He has managed to raise two wonderful children and be a model husband.
Someone that most people would truly look up to and try to emulate.

One thing that stands out to me most over the 40 plus years I have known Jim, is that he
was always there for me and several other friends. Over time, people move on to
different things, but Jim always was the one who could bring everyone together. If there
were differences amongst our friends, we always were able to put aside any differences
because we wanted to see Jim, knowing that he may have traveled hundreds of miles to
come back home and visit. That is just the person who Jim is! He is truly one of the
nicest, sincerest individuals one would ever come in contact with. I'd like to think I am a
better person because I have been fortunate enough to spend so much time with Jim and
his family which truly defines who he is as a person.

For all the comments stated above, I don't believe Jim is someone who should have to go
to prison for any period of time. I would hope that you strongly consider who Jim is as a
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 78 of 82




person and the qualities he possesses as a human being. I stand by him 100% and will
always be proud and honored to know that he is and always will be my friend, but more
importantly someone who people look up to.

Sincerely,


 a~aID--~
Anthony Cortese
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 79 of 82




                    A-68
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 80 of 82




   The Honorable Lewis A. Kaplan
   United States District Judge
   Southern District of New York
   500 Pearl Street New York, NY 10007

   Dear Judge Kaplan,

   I am writing you on behalf of my friend and colleague
   Jim Gatto.

   I have known Jim for 15 years. He is a good man. He
   is a family man. He is a community man.

  I met Jim when negotiation a footwear and apparel
  deal for a client. The conversations were stern but
  fair. and I gained a huge amount of respect for Jim.
  Through our work relationship we became friends.

  It's really tough seeing such a good person in this
  position. Very few businessman who work in power
  positions like Jim did at adidas ever find time for
  family, friends and community. Jim always made each
  important attributes in his life. He is a well know role
  model in the Portland community.
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 81 of 82




  There is a lot of pressure in division one college
  athletics. Pressure to win at all cost. Unfortunate
  mistakes are made when pressure is placed on
  people. Jim made some mistakes in judgement trying
  to accommodate adidas competitive position.

  Jim is not that type of person what deserves
  incarceration. He could do so much more for his
  community through probation. Jim has influenced the
  lives of so many young men and women that are now
  making a difference in our world. They were athletes
  that became lawyers, doctors and even TV
  commentators. I'm a kid from the inner city that got a
  chance to make a difference through athletics. If there
  weren't men like Jim around I may have never gotten
  my chance.

  I too was once one of those kids. Being a basketball
  player helped me to get a college education. Getting
  an education helped me start a successful business.
  Working with and learning from men like Jim made me
  a better businessman and a better person.
Case 1:17-cr-00686-LAK Document 282-2 Filed 02/12/19 Page 82 of 82




   I ask that you consider leniency in your sentencing of
   Jim. Jim could become a valuable spokesperson to
   help educate youth and their families on how to avoid
   the pressures and pitfalls of competitive athletics.

   Jesus walked our world for 33 perfect years. Every
   human since has been forgiven for their mistakes with
   the promise from the Christ of the opportunity to
   repent and do better. Jim deserves a chance to make
   something good come out of this bad situation

   Respectfully submitted


   Eric Goodwin
